Per Curiam.

We affirm the judgment of the court of appeals for the following reasons.
First, Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136, does not apply to persons convicted and sentenced prior to July 1, 1996, and the court of appeals properly refused to retroactively apply the sentencing provisions of Am.Sub.S.B. No. 2 to Smith. State ex rel. Maynard v. Corrigan (1998), 81 Ohio St.3d 332, 333, 691 N.E.2d 280, 281; State ex rel. Lemmon v. Ohio Adult Parole Auth. (1997), 78 Ohio St.3d 186, 188, 677 N.E.2d 347, 349.
Second, former R.C. 5145.02 created no legal duty on the part of either Judge Sage or the APA to release Smith before the expiration of his sentence. See *210State ex rel. Lanham v. Ohio Adult Parole Auth. (1997), 80 Ohio St.3d 425, 427, 687 N.E.2d 283, 284. See, also, State ex rel. Seikbert v. Wilkinson (1994), 69 Ohio St.3d 489, 490, 633 N.E.2d 1128, 1130 (“Ohio law gives a convicted person no legitimate claim of entitlement to parole prior to the expiration of a valid sentence of imprisonment.”). As the court of appeals correctly held, Judge Sage has no duty to hold a hearing to determine whether Smith should be paroled.
Finally, Smith’s argument on appeal that Am.Sub.H.B. No. 300, 136 Ohio Laws, Part II, 2311, 2394-2395, supports his entitlement to the writ lacks merit. Maynard, 81 Ohio St.3d at 333, 691 N.E.2d at 281.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.